          Case 3:16-cv-05482-JSC Document 122 Filed 11/29/18 Page 1 of 2
      


  Salar Atrizadeh, Esq. (SBN: 255659)
    LAW OFFICES OF SALAR ATRIZADEH
  9701 Wilshire Blvd., 10th Floor
    Beverly Hills, CA 90212
  Telephone: 310-694-3034
    Facsimile: 310-694-3057
  Email: salar@atrizadeh.com

  Attorney for Plaintiff
    ARUNASREE SWAPNA
 
                               UNITED STATES DISTRICT COURT
 	
                            NORTHERN DISTRICT OF CALIFORNIA
 


        ARUNASREE SWAPNA, an individual,            Case No.: 3:16-cv-05482-JSC

       Plaintiff,
                                                  PLAINTIFF’S REQUEST FOR LEAVE
          v.                                         TO POSTPONE SETTLEMENT
                                                  CONFERENCE
          UDAY KRISHNA DESHRAJ, an individual,

          Defendant.                                 Trial Date: July 29, 2019
                                                  Pretrial Conference Date: July 11, 2019





	




















	




                                                   1
      ____________________________________________________________________________________________
            PLAINTIFF’S REQUEST FOR LEAVE TO POSTPONE SETTLEMENT CONFERENCE
       Case 3:16-cv-05482-JSC Document 122 Filed 11/29/18 Page 2 of 2



  TO THE UNITED STATES DISTRICT COURT, FOR THE NORTHERN DISTRICT

  OF CALIFORNIA, AND ALL INTERESTED PARTIES:

 
             Plaintiff respectfully requests leave to postpone the settlement conference that is set for
 
      December 12, 2018 for the following reasons:
 
             (1)Plaintiff is suffering from post-coccyxdectomy surgery.
 
             (2)Plaintiff is currently out of the country and under the care of a physician.
 	

 
          (3)Plaintiff’s treatment is anticipated to continue until the beginning of next year for

              which she is advised to take rest and not travel for long hours by her physician.
          Plaintiff respectfully requests leave to postpone the upcoming settlement conference in

      order to accommodate her medical condition.

       Dated: November 27, 2018                   LAW OFFICES OF SALAR ATRIZADEH




                                               By:       /s/ Salar Atrizadeh
                                                            SALAR ATRIZADEH, ESQ.
                                                         Attorney for Plaintiff
                                                            ARUNASREE SWAPNA
	
                                                          ISTRIC


                                                     TES D      TC
                                                   TA

                                                                                               O
                                              S




         Dated: November 29, 2018
                                                                                                U
                                             ED




                                                                                                 RT





                                         UNIT




                                                                   D
                                                              DENIE

                                                                                                       R NIA





                                                                                               rley
                                         NO




                                                                        eline S   c ot t C o
                                                                                                      FO




                                                 Jud     ge J a c qu
                                           RT




                                                                                                  LI




                                               ER
                                              H




                                                                                                A




                                                        N                                        C
                                                         D IS T IC T                OF
                                                                  R


	




                                                   2
      ____________________________________________________________________________________________
            PLAINTIFF’S REQUEST FOR LEAVE TO POSTPONE SETTLEMENT CONFERENCE
